Spofs-obd, J.
The defendant has appealed from a judgment condemning him to pay the State eight hundred dollars, it being the penalty of fifty dollars per month for sixteen months, during which he is alleged to have violated the 18th section of the Act of 7th June, 1806, (Sess. Acts, p. 209,)—“ No person occupying, or being owner of a plantation, shall be permitted to keep such slaves on his plantation, without having a white, or free colored man as manager or overseer, under the penalty of fifty dollars for every month elapsed without complying with the provisions of this section.” See Greiner’s Dig., No. 3417.
The evidence is that the defendant owns two tracts of land in the parish of Morehouse, separated from each other by a forty acre lot owned by another person, who resides thereon; that defendant’s house is on one of these tracts, and his principal negro quarters and gin on the other, something less than a mile apart; that he works fifteen or twenty hands, who cultivate both the house and the quarter tract, some of them sleeping at the house and some of them at the quarter, but all of them getting their daily rations at the house; that he has about 200 acres in cultivation in corn and cotton at the house place, and about 180 acres at the other; that he had an overseer the greater part of the time for which the penalty sued for is claimed, and that he acted as overseer the rest of the time himself; and that both his overseer and himself slept at the house on the house place, and no white or free colored person slept at the quarter on the other place,, although the overseer was usually there until after dark, and before day in the morning.
Under these facts, we do not see wherein the defendant can be held to have violated the 18th section of the Act of 1806. His two tracts of land lying- in close neighborhood, are cultivated by him as one plantation, with the same set of hands. He has always had a white man as manager or overseer of this plantation and those hands. The Act of 1806 does not prescribe where the manager or overseer shall sleep. The language of a penal statute is not to be stretched by construction beyond its natural meaning.
It is, therefore, ordered and decreed, that the judgment of the District Court be ' avoided and reversed, the verdict of the jury set aside, and that there be judgment for the defendant.